The Governor of the state of Oklahoma, in a letter which was read at the conference of Governors held at Colorado Springs, Colo., explaining his nonattendance *Page 154 
there, makes an unfounded and indefensible assault upon the integrity of this court and its decision in this case. His language as published is as follows:
"The Lieutenant Governor seems determined to overthrow all of my policies and to make wholesale delivery of criminals from the penitentiary. The Criminal Court of Appeals in this state has joined hands with the Lieutenant Governor in this raid on the penal institutions by holding that the moment I leave the state, even if my absence extends only five minutes, the Lieutenant Governor can do as he pleases. Under these conditions, it would be a crime for me to leave Oklahoma."
This emanation of official arrogance and vindictive malevolence received nation-wide publicity through the public press. The reason, we suppose, is that the spectacle of a Governor publicly assailing a high court of his state is without precedent in the annals of the republic.
It may be said that this uncalled for and unjust reflection upon the court could do no permanent injury to a court strong in the consciousness of its own integrity and strong in the respect and confidence of the people of the state, and therefore it was unworthy of notice, and the wise course would be to ignore it. But, as a member of the court and the judge who delivered the opinion, I feel that when the chief executive officer of the state becomes so lost to the proprieties of position and a proper sense of decorum that he presumes in his official capacity and in a public manner to malign and contemn one of the courts of last resort of the state, because its decision did not conform to his views, it becomes necessary for the good name of the state within and without its borders and in order to preserve the respect and confidence of the people unimpaired, and its own proper self-respect, that the court should vindicate itself by properly condemning such an assault upon its integrity.
It is the duty of the courts to keep the judicial reputation of the state free from even the appearance of dishonor and to prevent the growth of that distrust in the minds of our own people that would certainly follow such a reflection upon their integrity if permitted to go unrebuked. The loss of public confidence in the integrity of the courts would be a calamity little *Page 155 
less than the loss of judicial integrity itself. The pomp and circumstance which in other countries aid to clothe the courts and the law with dignity and power are not in consonance with our republican form of government. In this country the power of the judiciary rests upon the faith of the people in its integrity and intelligence. Take away this faith and the moral influence of the courts is gone and popular respect for law impaired. When confidence in the courts is gone, respect for the law itself will speedily disappear, and society will become the prey of fraud, violence, and crime. Says an able jurist:
"The one element in government and society which the American people desire above all things else to keep free from the taint of suspicion is the administration of justice in the courts. So long as this is kept pure, a community may undergo extreme misgovernment and still prosper. But when these tribunals have become corrupt, and public confidence in them is destroyed, the last calamity has come upon a people, and the object of its social organization has failed. The protection of life, liberty, and property is the final aim of all government. This is accomplished by an honest administration of just laws. The people, by their representatives, may be relied upon to pass such laws, but, unless they are honestly administered, neither life, liberty, nor property enjoys the security which it is the object of government and society to give."
In the words of the immortal Marshall:
"The greatest scourge an angry heaven ever inflicted upon an ungrateful and a sinning people was an ignorant, corrupt, or a dependent judiciary."
Let us fervently hope no such curse may ever be drawn down upon the people of Oklahoma.
This court, independent of authority granted by the Constitution and laws, has the inherent power to punish for contempt of court, and it is its duty to employ with becoming firmness and dignity this power to protect itself and the reputation of the state against any unfounded and scandalous accusation made against it which has a tendency to prejudice the public or to embarrass and obstruct or prevent the due administration of public justice. *Page 156 
It may be that the Governor cannot be made to answer at the bar for a contempt of court, but the power to punish for contempt necessarily carries with it the right to repel, rebuke, and reprimand. The Governor's control over the judicial branch of the government is no greater than that of the humblest private citizen. The verdicts of juries and the judgments of the courts are not subject to revision by him, except that he has the power to grant after conviction, reprieves, commutations, paroles, and pardons. In the exercise of this power he has arrogated to himself the right to nullify the law prescribing the death penalty for murder at the discretion of the jury, and he has often stated in published interviews and in speeches to public assemblies that he would not permit the law prescribing the death penalty for murder to be carried into execution during his term of office, and in accordance therewith, upon the sole ground that he is opposed to capital punishment, he has uniformly commuted death sentences. In the Prather case, he, as by law provided, requested the opinion of the judges and the same was given (seeOpinion of the Judges, 6 Okla. Crim. 18, 115 P. 1028); he commuted the sentence and in a published interview announced that he did not think that the opinion stated the law. In the case of Cotton, from Wagoner county, who without a pretense of justification killed an officer of the law, and who upon his trial was sentenced to be hanged, the Governor, without waiting to receive the transcript of the evidence required by law to be furnished by the trial court to him, or to permit this court to pass upon the legality of the sentence, commuted it. It is unnecessary to theorize or comment upon the deplorable results. The facts are only too well known. He has also invoked the military arm of the state government to obstruct the execution of process issued upon a mandate of the Supreme Court. See the case of Fluke et al. v. Canton, 31 Okla. 718, 123 P. 1049. And his first message to the Fourth Legislature contained an unwarranted diatribe against this court. Therefore it is not strange that he assumes authority to publicly censure and criticise the courts when their decisions do not meet his views, even though it tends to destroy confidence in and excite odium against the courts and the law. *Page 157 
The theory of monarchial forms of government is that the reigning sovereign rules by "divine right," and that he is the depository of all supreme power, that whatever of liberty the people possess or enjoy is a gracious grant on the part of the sovereign, and the power to pardon is a dispensing power of the sovereign. A crime in such a country is not against the government, but against the King. With us the theory of government is different. If a man commits a crime in this state, he is prosecuted for having offended not against the executive, the legislative, or judicial branches of the government, but for having offended "against the peace and dignity of the state." This is a government of laws, and not of men; and the doctrine of divine right and passive obedience is as foreign to our institutions as the principle that the King can do no wrong.
How well the members of this court have honored their high trust, and how well they have administered the law in behalf of the life and liberty of the citizen, is a matter for the people to determine, but on behalf of my Associates and myself I can say that we have the consolation of knowing that we have endeavored to honor our judicial trust by a faithful regard to our official oaths and the Constitution and laws of Oklahoma.